        Case 1:18-cv-06658-JSR Document 293 Filed 04/24/19 Page 1 of 2


                                                                          USDCSDNY
                                                                          DOCUMENT
                             UNITED STATES DISTRICT COURT                 ELECTRONICALLY FILED
                            SOUTHERN DISTRICT OF NEW YORK                 DOC #: _ _ _ _ _ _-:+--+-n
                                                  )                       DATEffiED:
                                                  )
 IN RE PLATINUM-BEECHWOOD                         )
 LITIGATION                                       )
_____________                                    ))      18-cv-6658 (JSR)

                                                 )
 MEL_ANIE L. CYGANOWSKI, as Equity               )
 Receiver for PLATINUM PARTNERS                  )
 CREDIT OPPORTUNITIES MASTER                     )
 FUND LP, PLATINUM PARTNERS                      )
 CREDIT OPPORTUNITIES FUND (TE)                  )
 LLC, PLATINUM PARTNERS CREDIT                   )       18-cv-12018 (JSR)
 OPPORTUNITIES FUND LLC,                         )
 PLATINUM PARTNERS CREDIT                        )
 OPPORTUNITIES FUND                              )
 INTERNATIONAL LTD., PLATINUM                    )
 PARTNERS CREDIT OPPORTUNITIES                   )        JUDGMENT CONFIRMING
 FUND INTERNATIONAL (A) LTD., and                )        ARBITRAL AWARDS
 PLATINUM PARTNERS CREDIT                        )
 OPPORTUNITIES FUND (BL) LLC,                    )
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
BEECHWOOD RE LTD., et al.,                       )
                                                 )
________________ )
        Defendants.                              )


       THIS MATTER, having come before the Court on a motion by Washington National

Insurance Company and Bankers Conseco Life Insurance Company (collectively, "Movants"),

which is not opposed by Beechwood Re Limited, for an Order pursuant to 9 U.S.C. § 9 to

confirm two orders of the duly constituted Arbitration Panel in the arbitration captioned Bankers

Conseco Life Insurance Company and Washington National Insurance Company v. Beechwood

Re Limited et al., AAA Case No. 01-16-0004-02510, dated October 23, 2017 and January 23,

2019 (the "Arbitral Awards"), awarding Movants pre-hearing security in the amount of $5

million to be in the form of a Letter of Credit ("LOC"), and confirming Movants' agreement to

withdraw their motion, before the Arbitration Panel, for pre-hearing security against arbitration
         Case 1:18-cv-06658-JSR Document 293 Filed 04/24/19 Page 2 of 2




respondents other than Beechwood Re, without prejudice to renew until after the final disposition

in the trial court of all claims against Beechwood Re Limited, Moshe M. Feuer, Scott Taylor, and

Beechwood Capital Group, LLC, in In re Platinum-Beechwood Litigation, No. l 8-cv-06658,

Trott et al. v. Platinum Management (NY) LLC et al., No. 18-cv-l 0936 and Cyganowski, et al. v.

Beechwood Re Ltd. et al., No. l 8-cv-12018, it is hereby

       ORDERED, ADJUDGED AND DECREED, that pursuant to 9 U.S.C. § 9, Judgment is

hereby entered confirming the Arbitral Awards.




                                                 2
